1-22506 BEFORE THE SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N -8F APPLICATION FOR DEREGISTRATION OF CERTAIN REGISTERED INVESTMENT COMPANIES I. GENERAL IDENTIFYING INFORMATION 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [] Merger [x] Liquidation [] Abandonment of registration (Note: Abandonment of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) []Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: 2010 Swift Mandatory Common Exchange Security Trust 3. Securities and Exchange Commission File No:811-22506 4. In this an initial Form N-8F or an amendment to a previously filed Form N-8F? [x] Initial Application[] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): c/o U.S. Bank National Association, Corporate Trust Services, Attention: 2010 Swift Mandatory Common Exchange Security Trust, 101 N. 1st Avenue, Suite 1600, Phoenix, Arizona 85003 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Wendell M. Faria - Paul Hastings LLP, 875 15th Street, N.W., Washington, D.C. 20005, (202) 551-1758 1 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Angela TerMaat, Compliance Officer, U.S. Bancorp Fund Services, 777 E. Wisconsin Avenue, MK-WI-T5F, Milwaukee, WI 53202, (414) 287-3013 NOTE:Once deregistered, a fund is still required to maintain and preserve the records described in rules 31a-1and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): [x]Management company; []Unit investment trust; or []Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): []Open-end[x]Closed-end State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): New York Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: The fund is internally managed.The fund’s trustees managed the fund throughout its term. Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those underwriters have been terminated: The fund has not made an offering of its securities in the last five years, and has not had a principal underwriter in the last five years. If the fund is a unit investment trust (“UIT”) provide: (a) Depositor’s name(s) and address(es): (b) Trustee’s name(s) and address(es): 2 Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? []Yes[x]No If Yes, for each UIT state: Name(s): File No.: 811- Business Address: (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? []Yes[x]No If Yes, state the date on which the board vote took place: If No, explain: The fund terminated automatically on January 14, 2014 in accordance with the provisions of Section 8.3(a) of the fund’s Amended and Restated Trust Agreement, dated as of December 15, 2010, and liquidated shortly thereafter upon distribution of all of its assets pursuant to Section 8.3(c) of this Amended and Restated Trust Agreement. (b) Did the fund obtain the approval from shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? []Yes[x]No If Yes, state the date on which the shareholder vote took place: If No, explain: The fund is a limited duration fund whose term expired automatically on January 14, 2014 in accordance with the provisions of Section 8.3(a) of the fund’s Amended and Restated Trust Agreement, and which dissolved by operation of contract after winding down its operations and distributing all of its assets. 3 II. DISTRIBUTION TO SHAREHOLDERS Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? [x]Yes[]No (a) If Yes, list the date(s) on which the fund made those distributions: December 31, 2013 and April 8, 2014. (b) Were the distributions made on the basis of net assets? [x]Yes[]No (c) Were the distributions made pro rata based on share ownership? [x]Yes[]No (d) If No to (b) or (c) above, describe the method of distribution to shareholders.For Mergers, provide the exchange ratio(s) used and explain how it was calculated. (e) Liquidations only: Were any distributions to shareholders made in kind? [x]Yes[]No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: None. Closed-end funds only: Has the fund issued senior securities? []Yes[x]No If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: Has the fund distributed all of its assets to the fund’s shareholders? [x]Yes[]No If No, (a)How many shareholders does the fund have as of the date this form is filed? (b)Describe the relationship of each remaining shareholder to the fund: 4 Are there any shareholders who have not yet received distributions in complete liquidation of their interests? []Yes[x]No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III. ASSETS AND LIABILITIES Does the fund have any assets as of the date this form is filed? (See question 18 above) []Yes[x]No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? []Yes[]No Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? []Yes[x]No If Yes, (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities? 5 IV. INFORMATION ABOUT EVENT(S) LEADING TO REQUEST FORDEREGISTRATION (a) List the expenses incurred in connection with the Merger orLiquidation: (i)Legal expenses: Zero. (ii)Accounting expenses: Zero. (iii)Other expenses (list and identify separately): Zero. (b) How were those expenses allocated? The fund did not pay any expenses in connection with its liquidation.In accordance with the terms of a Fund Expense Agreement dated as of December 21, 2010 among the Trust, U.S. Bank National Association, as Service Provider, and Jerry Moyes, Jerry and Vikie Moyes Jointly, The Jerry and Vickie Moyes Family Trust dated 12/11/87, The Todd Moyes Trust dated 4/27/07, The Hollie Moyes Trust dated 4/27/07, The Chris Moyes Trust dated 4/27/07, The Lyndee Moyes Nester Trust dated 4/27/07, The Marti Lyn Moyes Trust dated 4/27/07, and The Michael J. Moyes Trust dated 4/27/07 (collectively, the “Sellers”), the Sellers paid all expenses associated with the liquidation of the Trust. (c) Who paid those expenses? As indicated above, the Sellers paid all expenses associated with the liquidation of the Trust in accordance with the terms of the Fund Expense Agreement dated as of December 21, 2010. (d) How did the fund pay for unamortized expenses (if any)? The fund did not pay for unamortized expenses. Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? []Yes[x]No If Yes, cite the release numbers of the Commission’s notice and order or, if no notice or order has been issued, the file number and date the application was filed: 6 V. CONCLUSION OF FUND BUSINESS Is the fund a party to any litigation or administrative proceeding? []Yes[x]No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation: Is the fund now engaged, or intending to engage, in any business activities other than those necessary for winding up its affairs? []Yes[x]No If Yes, describe the nature and extent of those activities: VI. MERGERS ONLY (a) State the name of the fund surviving the Merger: (b) State the Investment Company Act file number of the fund surviving the Merger: 811- (c) If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and date the agreement was filed: (d) If the merger or reorganization agreement has not been filed withthe Commission, provide a copy of the agreement or an exhibit tothis form. 7 VERIFICATION The undersigned states that (i) he has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of the 2010 Swift Mandatory Common Exchange Security Trust, (ii) he is the Managing Trustee of the 2010 Swift Mandatory Common Exchange Security Trust , and (iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this restated and amended Form N-8F application have been taken.The undersigned also states that the facts set forth in this Form N-8F are true to the best of his knowledge, information and belief. (Signature)/s/ Donald J. Puglisi Donald J. Puglisi, Managing Trustee 8
